Citation Nr: 1824087	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the RO. 

The Board remanded the appeal in March 2016 and June 2017 for further development of the record. The Agency of Original Jurisdiction (AOJ) attempted to obtain records associated with the award of Social Security Administration (SSA) disability benefits and was advised that the records had been destroyed. In addition, the AOJ obtained addendum opinions regarding the etiology of the claimed skin cancer and hypertension. The appeal is ready for review.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).






FINDINGS OF FACT

1. The Veteran's skin cancer is not attributable to incident or event of his period of service, to include as result of exposure to herbicide agents. 

2. The Veteran's hypertension is not attributable to incident or event of his period of service, to include as result of exposure to herbicide agents.
 

CONCLUSIONS OF LAW

1. The criteria to establish service connection for skin cancer are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria to establish service connection for hypertension are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, malignant tumors and cardiovascular-renal disease, including hypertension are chronic diseases.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Skin Cancer

Service treatment records contain documentation of treatment for a skin disorder, but they do not contain documentation of complaints of or treatment for skin cancer.

An August 2011private treatment record reflects that the Veteran underwent Mohs surgery for removal of squamous cell carcinoma from the right medial cheek in December 2010.

The May 2016 Report of VA examination reflects diagnosis of squamous cell carcinoma of the right cheek. The physician noted that the Veteran had the lesion removed in 2010 and there was no recurrence. Chemotherapy and/or radiation were not necessary.

The physician opined that the Veteran's skin cancer was less likely than not incurred in or caused by an in-service injury, event or illness. The physician explained that skin rashes, documented in the service treatment records, are not the beginning of squamous cell carcinoma. The physician noted that squamous cell carcinoma and dermatitis had not causal relationship.

In the October 2016 VA addendum, the physician reiterated that the skin cancer was less likely than not incurred in or caused by an in-service injury, event or illness, explaining that the Veteran's skin cancer did not onset until approximately three decades after his period of service. 

In the February 2017 VA addendum, the physician reiterated that her previous opinion remained unchanged, explaining that with over three decades separating service and the initial manifestation of skin cancer, she could not opine that there existed a causal relationship between the two. The physician concluded that the approximately three decades of sun exposure after service in Vietnam was a more likely cause of the Veteran's skin cancer. The physician opined that the Veteran's in-service sun exposure and Agent Orange exposure were less likely than not the cause of the Veteran's skin cancer; rather, the intervening 30 year history of sun exposure subsequent to service was the more likely cause of the skin cancer.

In the November 2017 VA addendum, the physician explained that squamous cell carcinoma was not aggravated by dermatitis and thus the Veteran's service-connected dermatitis did not aggravate his skin cancer.

Though the Veteran has current squamous cell carcinoma, the preponderance of the evidence is against a finding of a linkage between the onset of skin cancer and a period of service, to include the presumed in-service herbicide exposure. Rather, the evidence shows that the skin cancer was less likely related to service and more likely than not onset as a result of the intervening 30 year history of sun exposure subsequent to service. (See May 2016 VA examination and October 2016, February 2017 and November 2017 VA examination addendum reports). 

Further service connection for skin cancer on a secondary basis is not warranted as the evidence is against a finding of a linkage between the Veteran's skin cancer and his service-connected dermatitis. Rather, the evidence shows that dermatitis does not cause or aggravate skin cancer. (See May 2016 VA examination report and November 2017 addendum).

These conclusions are probative as they are based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between the current skin cancer and a period of the Veteran's service, to include presumed in-service herbicide exposure.

Additionally, there is no evidence of skin cancer or malignant tumor in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (malignant tumor) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of skin cancer within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his skin cancer to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he was exposed to herbicides during his period of service. However, he is a lay person and is not competent to establish that his current skin cancer onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current skin cancer. The question regarding the etiology of such disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.

The claim of entitlement to service connection for skin cancer must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

The October 1965 Report of Medical History associated with the Veteran's pre-induction examination documents the Veteran's report that he had a history of high or low blood pressure. The examiner documented that the Veteran reported that he had been told that he had high blood pressure; however, he was never treated. The corresponding October 1965 pre-induction examination report documents a blood pressure reading of 128/86.

A May 1967 Report of Medical Examination documents a blood pressure reading of 140/90. The March 1968 Separation Examination Report documents a blood pressure reading of 150/82.

The April 2012 Report of VA Agent Orange Registry Examination Report reflects a past medical history of hypertension diagnosed at age 40, "even noted in his 30s."

The May 2016 Report of VA examination documents a diagnosis of hypertension with date of onset of 1969, as reported by the Veteran. The physician opined that the hypertension was less likely than not incurred in or caused by an in-service injury, event or illness. The physician noted the service treatment records where the Veteran reported on pre-induction that he had been told that he had high blood pressure that was never treated. However, the physician noted on objective examination that the Veteran's blood pressure reading was normal. The physician noted that the Veteran's blood pressure reading was elevated at separation from service but explained that an elevated pressure reading on one occasion was not sufficient for a diagnosis of hypertension. Thus, the physician could not state that the Veteran developed hypertension during his period of service, as sustained elevated pressure readings over the years would be required to determine that the Veteran discharged from service with a diagnosis of hypertension.

In the October 2016 VA examination addendum, the physician clarified that there was no evidence of hypertension in service aside from the one elevated blood pressure reading on separation examination. The physician explained that one elevated reading was not sufficient to diagnose the disorder. Thus, the physician explained that she could not state that the Veteran's hypertension onset during service.

In the January 2017 VA addendum, the physician explained there was no evidence of hypertension documented in the service treatment records.

In the November 2017 VA addendum, the physician explained there was no proof to indicate the Veteran's hypertension onset within a year of service. As for the isolated elevated blood pressure reading in service, the physician reiterated that the isolated reading did not constitute hypertension as isolated elevations in blood pressure could be due to various causes, including pain, anxiety or having recently smoked. Thus, the physician concluded that she lacked evidence to trace the Veteran's hypertension onset back to the year following his discharge from service.

Though the Veteran has current hypertension, the preponderance of the evidence is against a finding of a linkage between the onset of the hypertension and a period of service. Rather, the evidence shows that it was less likely as not that the Veteran's hypertension onset during service or within a year of the Veteran's discharge from service. (See May 2016 VA examination report and October 2016, January 2017 and November 2017 VA examination addendum reports). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between the current hypertension and a period of the Veteran's service.

Additionally, there is no evidence of hypertension in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (hypertension) entity were not noted.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension and sufficient observation to establish chronicity during service, then a showing of continuity of symptomatology is another way to establish service connection. 38 C.F.R. §§ 3.303(b), 3.309; Walker, supra.

However, the Board does not find the Veteran's statements as to continuity of symptomatology credible. There is no corroborating evidence to support the Veteran's claim that he has experienced hypertension continuously since service  or 1969, as reported in the May 2016 Report of VA examination. Indeed, the April 2012 Report of VA Agent Orange Registry Examination Report reflects that the Veteran's hypertension was diagnosed at age 40, though he had symptoms in his 30s.

Further, despite his assertions the post-service record is silent as to complaints, treatment, or diagnoses of any hypertension until decades after separation from service. Thus, the Veteran's statements as to continuity of symptomatology since service are not credible and are thus afforded little probative value.

For these reasons, service connection for hypertension cannot be awarded on a presumptive basis. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran is competent to state that he had elevated blood pressure during service. However, he is a lay person and is not competent to establish that his current hypertension onset during or as a result of service. The Veteran is not competent to offer opinion as to etiology of any hypertension. The question regarding the etiology of such disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.

The claim of entitlement to service connection for hypertension must be denied. The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for skin cancer is denied.

Service connection for hypertension is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


